                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 11/18/19
----------------------------------------------------------------- X
                                                                  :
ROYAL PARK INVESTMENTS SA/NV                                      :
Individually and on Behalf of All Others Similarly Situated, :
                                                                  :     1:14-cv-06502-GHW
                                                  Plaintiff,      :
                                                                  :           ORDER
                              -v -                                :
                                                                  :
THE BANK OF NEW YORK MELLON                                       :
as Trustee,                                                       :
                                                                  :
                                               Defendant.         :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

          On November 18, 2019, the Court entered an order denying Royal Park’s motion for

sampling-related expert discovery. Dkt. No. 200. In accordance with its March 14, 2019 order, the

Court now adopts the following schedule for the completion of discovery:

         Third-party written fact discovery shall be completed no later than February 18, 2020.

Third-party depositions shall be completed no later than March 17, 2020.

         The parties shall exchange their initial expert reports no later than April 16, 2020 and their

rebuttal expert reports no later than June 1, 2020. All expert discovery shall be completed no later

than June 30, 2020.

         The Court expects to hold a pre-motion conference regarding any proposed motions for

summary judgment after the close of expert discovery. At that time, the Court will set briefing

schedules for any proposed summary judgment and Daubert motions. Pursuant to the authority of

Fed. R. Civ. P. 16(c)(2) and the Court’s Individual Rule 2(C), any motion for summary judgment will
be deemed untimely unless a request for a pre-motion conference relating thereto is made in writing

within two weeks after the close of discovery.

       SO ORDERED.

Dated: November 18, 2019
       New York, New York                              __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                 2
